IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 01-60271



MARIO ALBERTO FLORES-GONZALEZ,

                                            Petitioner,

versus

JOHN ASHCROFT,
ATTORNEY GENERAL,

                                            Respondent.

                         --------------------
                Petition for Review of an Order of the
                     Board of Immigration Appeals
                          BIA No. A34-609-635
                         --------------------
                             March 7, 2002

Before REAVLEY, WIENER, and PARKER, Circuit Judges.

PER CURIAM:*

     Mario Alberto Flores-Gonzalez petitions for review of an

order of the Board of Immigration Appeals (BIA) holding that

Flores-Gonzalez’s state conviction for felony driving while

intoxicated was an aggravated felony warranting his removal from

this country.    The respondent has moved to dismiss the petition

for review and to remand the case to the BIA for reconsideration

in light of United States v. Chapa-Garza, 243 F.3d 921, 927 (5th

Cir. 2001).    Flores-Gonzalez has filed a response in which he



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 01-60271
                               -2-

agrees that the case should be remanded to the BIA for

reconsideration in light of Chapa-Garza.

     Flores-Gonzalez’s petition for review is GRANTED.   The order

of the BIA is VACATED, and this case is REMANDED to the BIA for

disposition consistent with Chapa-Garza, 243 F.3d at 927.   All

other outstanding motions are DENIED.